                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                      Case No. 1:17-cv-00262-MR-DLH

CHARLOTTE HUMBLE, SHARON
ISACKSON, JUSTIN HUMBLE,
TREVOR SIMMONS, MARGARET
HOOVER, BELINDA KING AND
JENNIFER SPAYTH BROWNING,
individually and on behalf of all others
similarly situated,
                                                  PLAINTIFFS’ COUNSEL’S
                    Plaintiffs,                  UNOPPOSED MOTION FOR
                                               ATTORNEYS’ FEES, COSTS AND
                     vs.                           SERVICE AWARDS AND
                                                  MEMORANDUM OF LAW
HARRAH’S NC CASINO
COMPANY, LLC, d/b/a Harrah’s,
Harrah’s Cherokee Valley River
Casino, and Harrah’s Cherokee
Casino Resort,

                    Defendant.


      Counsel for seven named Plaintiffs and 168 Opt-in Plaintiffs (collectively

“Plaintiffs”), pursuant to Federal Rule of Civil Procedure 23 and 29 U.S.C. §

216(b), and consistent with the Parties’ Confidential Settlement Agreement,

respectfully moves the Court, as set forth herein, for awards of (1) attorneys’ fees,

(2) reimbursable costs, and (3) incentive or service payments. Defendant Harrah’s

NC Casino Company LLC (“Harrah’s”) does not oppose the requested relief.




     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 1 of 25
                    MEMORANDUM OF LAW IN SUPPORT

       This case involves claims against Harrah’s for allegedly failing to pay

Plaintiffs for off-the-clock work. Plaintiffs allege that Harrah’s is a joint employer

even if Plaintiffs’ “formal” employer is the Eastern Band of Cherokee Indians (the

“Tribe”), a federally recognized Indian tribe that may be immune from suit. Thus,

this case turns on the novel and complex issue of whether the Tribe is a necessary

party under Federal Rule of Civil Procedure 19 if Harrah’s is an alleged jointly and

severally liable joint employer. But after substantial arms’ length negotiations, the

Parties agreed to settle the case. Now, for their efforts handling this litigation over

the past two and a half years including on appeal, Plaintiffs’ Counsel (consisting of three

firms) seek an award of 38% of the settlement fund for reasonable and justified

attorneys’ fees and costs. 1 Counsel also seek incentive payments totaling 2% of

the fund for the assistance provided by eleven Plaintiffs during the case. For the

reasons set forth herein, Plaintiffs’ Counsel respectfully request that the Court

approve these awards if and/or when it finally approves the settlement.

            I.     BACKGROUND OF CASE AND SETTLEMENT

       Harrah’s is a North Carolina Corporation that, through a contract with the

Tribe, managed and controlled the Harrah’s Cherokee Valley River Casino and


1
  The awards are stated as a percentage of the settlement fund given the Court
sealed the Confidential Settlement Agreement. (ECF No. 77.) Paragraph 3.2.1 of
that agreement contains the specific amounts of the requested awards.

                                   2
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 2 of 25
Harrah’s Cherokee Casino Resort. (ECF No. 20.) Plaintiffs, and 168 employees

who opted into this case, are current and former table games dealers, dual-rate

dealers, and table game supervisors at the casinos. Plaintiffs sued Harrah’s as a

joint employer alleging that it failed to pay Plaintiffs for 30 minutes of daily pre-

shift work and quarterly “rally meetings.” (Id.) Plaintiffs also allege supervisors

were misclassified as exempt employees and Harrah’s required them to work an

extra day each month without pay. (Id.) Plaintiffs brought their claims as a

collective action under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et

seq. (“FLSA”), and as a Federal Rule of Civil Procedure 23 class action under the

North Carolina Wage Act, N.C. Gen. Stat. § 95-25.1 et seq. (“NCWHA”) and

North Carolina common law. (ECF No. 20.)

      Harrah’s moved to dismiss Plaintiffs’ claims, arguing (1) the Court lacks

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) because

the Tribe is Plaintiffs’ actual employer and is immune from suit; and (2) the Tribe

is a required party that cannot be joined given its immunity, thus necessitating

dismissal under Federal Rules of Civil Procedure 12(b)(7) and 19. (ECF No. 27 at

4.) After the Parties fully briefed the matter, and a magistrate judge issued a report

and recommendation, the Court denied Harrah’s motion to dismiss for lack of

subject matter jurisdiction under Rule 12(b)(1), but granted the motion to dismiss

for failure to join a required party under Rule 12(b)(7). (ECF No. 62.) Plaintiffs



                                   3
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 3 of 25
timely appealed the dismissal decision. (ECF No. 64). Following full briefing and

oral argument, the Parties engaged in arm’s-length settlement negotiations and

mediation, which resulted in settlement of the case. (ECF No. 75.)

                      II.    ARGUMENT AND ANALYSIS

      The request for fees, costs and service or incentive awards is fair and

reasonable under the applicable legal standards given: (A) the negotiated fee is

entitled to deference; (B) the requested fee is supported by applicable legal

authorities; (C) the costs are reasonable and necessary; and (D) certain Plaintiffs

provided substantial services on behalf of the class justifying incentive awards.

The Court, therefore, should grant Plaintiffs’ Counsels’ unopposed motion. 2

A.    An Agreed-Upon or Negotiated Fee Is Entitled to Deference.

      Federal courts encourage litigants to resolve fee issues by agreement

whenever possible. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“A

request for attorney’s fees should not result in a second major litigation. Ideally, of

course, litigants will settle the amount of a fee.”); see also Johnson v. Ga. Highway

Express, Inc., 488 F.2d 714, 720 (5th Cir. 1974), overruled on other grounds by

Blanchard v. Bergeron, 489 U.S. 87 (1989) (“[W]e encourage counsel on both



2
  Plaintiffs’ Counsel filed this matter as a class and collective action, but settled
this case in the best interest of its current clients—the 7 named Plaintiffs and 168
opt-in Plaintiffs. While the settlement is not technically a class settlement, class
action authorities remain instructive given the nature and posture of the case.


                                   4
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 4 of 25
sides to utilize their best efforts to understandingly, sympathetically, and

professionally arrive at a settlement as to attorney’s fees.”). When considering a

requested fee award for an FLSA settlement, courts have acknowledged that “the

FLSA does not require the Court to conduct ‘an in depth analysis unless the

unreasonableness of such award is apparent from the face of the documents.’”

Hosier v. Mattress Firm, Inc., No. 3:10-CV-294-J-32JRK, 2012 WL 2813960, at

*5 (M.D. Fla. June 8, 2012) (quoting King v. My Online Neighborhood, Inc., No.

6:06-cv-435-Orl-22JGG, 2007 WL 737575, at *4 (M.D.Fla. Mar.7, 2007)).

      “In determining whether a given fee is reasonable, a court should first ensure

that the parties’ agreement regarding the proposed fee was not collusive; that is,

that fee-negotiations were conducted at arms-length and only after all material

terms of the settlement had been agreed upon.” Strube v. Am. Equity Inv. Life Ins.

Co., No. 6:01-cv-1236-Orl-19DAB, 2006 WL 1232816, at *1 (M.D. Fla. May 5,

2006) (citing Elkins v. Equitable Life Ins. of Iowa, No. CivA96-296-Civ-T-17B,

1998 WL 133741, at *34 (M.D. Fla. Jan. 27, 1998)). “If a court so finds, great

weight should be given to the negotiated fee in considering whether the fee is

appropriate.” Id. (citing Johnson, 488 F.2d at 720); accord Ingram v. The Coca-

Cola Co., 200 F.R.D. 685, 695 (N.D. Ga. 2001) (“In the absence of any evidence

of collusion or detriment to the class, the Court should give substantial weight to a

negotiated fee amount . . .’” (quoting Elkins, 1998 WL 133741, at *34)).



                                   5
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 5 of 25
      Here, there is no hint of fraud or collusion between the Parties concerning an

attorney’s fees award. The fees requested in section 3.2.1 of the Confidential

Settlement Agreement represents 36.63% of the Settlement Fund—lower than the

40% fee amount in Plaintiffs’ engagement agreement. See Ex. 1 (applicable portion

of engagement agreement). By joining this case, all opt-in Plaintiffs consented to

the terms of the engagement agreement. See Ex. 2 (representative opt-in form).

During settlement negotiations, Plaintiffs’ Litigation Committee approved the

attorneys’ fees and costs requested only after the Parties negotiated the settlement

amount for Plaintiffs. (See Ex. 3, Bundy Decl. ¶¶ 6-7.) Given these facts, Plaintiffs’

Counsel respectfully request that this Court place great weight on the negotiated

attorneys’ fees and costs.

B.    The Fee Request Is Fair and Reasonable Based on Applicable Legal
      Standards in Common Fund Cases.
      The United States Supreme Court “has recognized consistently that a litigant

or a lawyer who recovers a common fund for the benefit of persons other than

himself or his client is entitled to a reasonable attorney’s fee from the fund as a

whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). Attorneys in cases

“in which a common fund is created are entitled to compensation for their services

from the common fund, but the amount is subject to court approval.” Camden I

Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768, 771 (11th Cir. 1991) (citing Fed. R.

Civ. P. 23(e)). In such cases, the court must determine the reasonableness of the


                                   6
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 6 of 25
fee requested. Barber v. Kimbrell’s, Inc, 577 F.2d 216, 226 n. 28 (4th Cir. 1978).

Reasonableness “essentially boils down to two competing methods of calculation:

the lodestar method 3 and the ‘percentage of recovery’ or (‘percentage of the fund’

method).” See, e.g., In re Mills Corp. Sec. Litig., 265 F.R.D. 246, 260 (E.D. Va.

2009); see also Loudermilk Servs., Inc. v. Marathon Petroleum Co. LLC, 623 F.

Supp. 2d 713, 717 (S.D. W. Va. 2009).

      While lodestar is an appropriate method for determining the reasonableness

of fees in FLSA collective actions, counsel are seeking a percentage of the fund in

part because a lodestar fee would overwhelm the Settlement Fund. We are also

mindful “other districts within this Circuit[] and the vast majority of courts in other

jurisdictions consistently apply a percentage of the fund method for calculating

attorneys’ fees.” Barber, 577 F.2d at 261. “One of the main advantages of using a

percentage of fund method is that it ties the attorneys’ award to the overall result

achieved rather than the hours expended by the attorney.” Loudermilk Servs., Inc.,

623 F. Supp. 2d at 717-18 (internal quotations omitted).

      In Barber, this circuit’s seminal case evaluating a fee petition under the

percentage of the fund approach, the Fourth Circuit approved the use of the factors

in Johnson v. Ga. Hwy. Express. See Barber, 577 F.2d at 226 n. 28. The Johnson


3
  Using the lodestar method, the Court multiplies the number of hours worked by a
reasonable hourly rate, and, if appropriate, adds a “multiplier.” In re Mills Corp.
Sec. Litig., 265 F.R.D. at 260.

                                   7
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 7 of 25
factors are:

      (1) the time and labor required; (2) the novelty and difficulty of the
      questions; (3) the skill requisite to perform the legal service; (4) the
      preclusion of other employment by the attorney due to acceptance of the
      case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7)
      time limitations imposed by the client or the circumstances; (8) the amount
      involved and the results obtained; (9) the experience, reputation, and ability
      of the attorneys; (10) the “undesirability” of the case; (11) the nature and
      length of the professional relationship with the client; and (12) awards in
      similar cases.

Id. These “factors must be considered by district courts in this circuit in arriving at

a determination of reasonable attorney’s fees in a case where such determination is

necessary.” Id. This Court’s determination of a reasonable fee award “must be

accompanied by detailed findings of fact with regard to the factors considered.” Id.

Such determination will not be overturned on appeal “unless under all of the facts

and circumstances it is clearly wrong” because “the allowance of attorneys’ fees is

within the judicial discretion of the trial judge, who has close and intimate

knowledge of the efforts expended and the value of the services rendered.” Id.

(internal quotations omitted).

      Here, Plaintiffs’ Counsels’ fee request, after deducting the amount of

reimbursable costs, totals about 36.63% of the settlement. This request is in line

with the typical award in common fund cases particularly given Plaintiffs’ counsel

took on this novel issue and handled the matter through appeal before achieving a

successful result. As further demonstrated below, therefore, the Court should grant



                                   8
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 8 of 25
Counsel’s motion for fees when evaluating the Johnson factors here.

      1.     Time and Labor Required (1st Johnson Factor).

      The first Johnson factor considers time spent. “Although hours claimed or

spent on a case should not be the sole basis for determining a fee, they are a

necessary ingredient to be considered.” Johnson, 488 F.2d at 717 (citation

omitted). Here, Plaintiffs’ Counsel spent more than 1,330 hours on this case, which

would create a lodestar significantly more than 36.63% of the settlement fund. (See

Ex. 3, Bundy Decl. ¶¶ 8-9; Ex. 4, Ellis Decl.) Accordingly, a lodestar analysis

confirms the reasonableness of 36.63% of the settlement. Compare Ex. 5 4 (time

and cost invoices) with Confidential Settlement Agreement ¶ 3.2.1.2, (ECF No.

76). The time and labor factor supports the requested fee award in this case.

      2.     Novelty and Difficulty of the Issues (2nd Johnson Factor).

      Claims under the FLSA, “typically involve complex mixed questions of fact

and law,” Barrentine v. Arkansas-Best Freight Sys., 450 U.S. 728, 743 (1981).

Among FLSA cases, the most complex type is the “hybrid” action, where state


4
 As time sheets reflect, counsels’ work included: researching for and preparing the
complaint and amended complaint; interviewing and communicating with class
members; reviewing documents; creating a website to reach over 100 Plaintiffs and
Opt-Ins; researching and drafting pleadings, motions, responses, and other
documents on numerous issues in the case, including on appeal and protecting
Plaintiffs from Harrah’s motion for attorney’s fees; appearing for mediation in
person, including a settlement conference; and participating in subsequent
settlement negotiations with Harrah’s which involved the review of millions of
data points to determine the fairness and amount of a settlement.

                                   9
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 9 of 25
wage and hour violations are brought as an “opt out” class action pursuant to

Federal Rule of Civil Procedure 23 in the same action as the FLSA “opt in”

collective action pursuant to § 216(b). Hart v. RCI Hosp. Holdings, Inc., 09 Civ.

3043 (PAE), 2015 WL 5577713, at *15 (S.D.N.Y. Sept. 22, 2015) (finding that the

complexity of the action in “hybrid” cases supported attorneys’ fee request)

(citations omitted)); Snead v. Interim HealthCare of Rochester, Inc. No. 6:16-CV-

06550 EAW, 2018 WL 1069201, at *9-10 (W.D.N.Y. Feb. 26, 2018) (finding that

the relative complexity of a hybrid case warranted the requested attorneys’ fee

award) (citations omitted). Analogous considerations apply in this hybrid case.

      Moreover, the novelty and complexity of the issues in this case easily

support the fee requested. Few lawyers are willing to collective actions on behalf

of employees because of the uniqueness of the law and the resources needed to

pursue an action. Far fewer are willing to handle class actions involving novel

legal issues. Accordingly, this Johnson factor warrants approval of the fee award.

      3.     Skills to Perform Legal Services Properly/Experience, Reputation,
             and Ability of the Attorneys (3rd and 9th Johnson Factors).

      The standing and prior experience of Plaintiff’s Counsel are relevant in

considering fees. As Johnson explains:

      [m]ost fee scales reflect an experience differential with the more
      experienced attorneys receiving larger compensation. An attorney
      specializing in [the subject matter] cases may enjoy a higher rate for
      his expertise than others, providing his ability corresponds with his
      experience.


                                  10
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 10 of 25
488 F.2d at 718-19.

      Here, Plaintiffs were represented by experienced and knowledgeable

attorneys, with what they believe are excellent credentials and standing in the legal

profession. As their biographies (attached as Ex. 6) detail, each of the lead counsel

has considerable class action experience—for plaintiffs and defendants—in

addition to other labor and employment litigation. The efforts of Plaintiffs’

Counsel in concluding this litigation confirm the experience and ability of the

attorneys involved. The competence of Plaintiffs’ Counsel satisfies the Third and

Ninth Johnson factors. 5

      4.     The Amount Involved and Results Achieved (8th Johnson Factor).

      “In a common fund case, . . . the [] Johnson factor [regarding] the amount

involved and the results obtained [] may be given greater weight when, as in this

case, the trial judge determines that the recovery was highly contingent and that the

efforts of counsel were instrumental in realizing recovery on behalf of the class.”


5
  Moreover, the professional standing and expertise of opposing counsel also is an
important consideration and “should be weighed in determining the fee, because
such standing reflects the challenge faced by plaintiffs’ attorneys.” Schwartz v.
TXU Corp., No. 3:02-CV-2243-K, 2005 WL 3148350, at *30 (N.D. Tex. Nov. 8,
2005); Ressler v. Jacobson, 149 F.R.D. 651, 654 (M.D. Fla. 1992) (citation
omitted) (stating that “in assessing quality, the Court has considered the quality of
the opposition as well as the standing of plaintiff’s counsel.”). Here, Cozen
O’Connor LLP, a firm that ranks among the most prominent and skilled law firms
not only in North Carolina, but also nationally, represented Harrah’s. Cozen is
experienced, respected, and skilled.


                                  11
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 11 of 25
Brown v. Phillips Petroleum, Co., 838 F.2d 451, 456 (10th Cir. 1988); Pinto v.

Princess Cruise Lines, Ltd., 513 F. Supp. 2d 1334, 1342 (S.D. Fla. 2007) (“The

result achieved is a major factor to consider in making a fee award.”). The amount

involved and the results achieved support the award Plaintiffs’ Counsel request

because the settlement reached “f[e]ll within the range of reasonable recovery in

this case, considering the risks and uncertainties of continued litigation.” Columbus

Drywall & Insulation, Inc. v. Masco Corp., No. 1:04-cv-3066-JEC, 2008 WL

11234103, at *4 (N.D. Ga. March 3, 2008).

      Here, the results obtained are noteworthy. Through Plaintiffs’ Counsels’

aggressive prosecutorial efforts, a settlement has been reached with Harrah’s that

provides significant monetary relief for Plaintiffs even after the case was dismissed

and on appeal. Considering the risks and uncertainties in continued litigation, the

results achieved fully support the requested fee. Furthermore, this litigation forced

Harrah’s to change its policies, eliminating the illegal wage practices. These policy

changes not only benefited Plaintiffs directly, but also affected the industry in

which Plaintiffs work.

      5.     Whether the Fee Is Fixed or Contingent (6th Johnson Factor)

      Courts have consistently recognized the attorneys’ contingent fee risk should

be “a major factor” in determining the fee award. Schwartz, 2005 WL 3148350, at

*24; see also Columbus Drywall, 2008 WL 11234103, at *3 (quoting Ressler, 149



                                  12
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 12 of 25
F.R.D. at 656). (“Numerous cases recognize that the attorney’s contingent fee risk is

an important factor in determining the fee award.”) Such an award “helps assure

that the contingency fee arrangement endures. If this ‘bonus’ methodology did not

exist, very few lawyers could take on the representation of a class client given the

investment of substantial time, effort, and money, especially in light of the risks of

recovering nothing.” Behrens v. Wometco Enters, Inc., 118 F.R.D. 534, 548 (S.D.

Fla. 1988), aff’d 899 F.2d 21 (11th Cir. 1990) (internal citation omitted); accord In

re Prudential-Bache Energy Income P’ships Sec. Litig., No. 888, 1994 WL

202394, at *6 (E.D. La. May 18, 1994) (same).

      Here, Plaintiffs’ Counsel understood they were embarking on complex, and

certainly expensive and lengthy litigation because this case presented novel issues

under the FLSA and state law. Thus, the contingent attorneys’ fee arrangement in

this case “weighs in favor of the requested attorneys’ fees award, because such a

large investment of money and time places incredible burdens upon law practices

and should be appropriately considered.” In re Thornburg Mortg., Inc. Secs. Litig.,

912 F. Supp. 2d 1178, 1256 (D.N.M. 2012) (citation omitted).

      6.     Preclusion of Other Employment (4th Johnson Factor).

      “This guideline involves the dual consideration of otherwise available

business which is foreclosed because of conflicts of interest which occur from the

representation, and the fact that once the employment is undertaken the attorney is



                                  13
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 13 of 25
not free to use the time spent on the client’s behalf for other purposes.” Johnson,

488 F.2d at 718. The “substantial and concentrated time investment by plaintiffs’

counsel would tend to preclude other lucrative opportunities, thus warranting a

higher percentage of the fund.” Columbus Drywall, 2008 WL 11234103, at *2.

      Here, Plaintiffs’ Counsel have been precluded from devoting time to other

matters because of the significant amount of time required by this case. Given the

relatively small size of Plaintiffs’ Counsels’ law firms, and the time necessary to

litigate this matter, the preclusion of other employment is particularly relevant. See

Faught v. Am. Home Shield Corp., No. 2:07-CV-1928-RDP, 2010 WL 10959222,

at *4 (N.D. Ala. Apr. 27, 2010), aff’d 668 F.3d 1233 (11th Cir. 2011) (“Class

Counsel’s firm is a small law firm. As discussed above, they have been required to

increase their staffing . . . [thus, their] involvement in this matter has necessarily

limited the time and resources that they can devote to other matters over the period

of this litigation . . . This factor weighs in favor of an increase of the fee from the

benchmark.”); Lucken Family Ltd. P’ship, LLLP v. Ultra Res., Inc., No. 09-CV-

01543-REB-KMT, 2010 WL 5387559, at *5 (D. Colo. Dec. 22, 2010) (same).

      7.     The Undesirability of the Case (10th Johnson Factor)

      The tenth Johnson factor contemplates that a decision to undertake a certain

case may not be “pleasantly received by the community or his contemporaries.

This can have an economic impact on his practice which can be considered by the



                                  14
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 14 of 25
Court.” 488 F.2d at 719. Many in the public view class actions with disdain—as a

means of obtaining attorneys’ fees instead of meaningful relief for the class. Thus,

Plaintiffs’ Counsel faced a reputational risk.

       Moreover, courts recognize that the financial burden and time demands of

complex class actions make them in some sense “undesirable.” Garza v. Sporting

Goods Props., Inc., 155 F.R.D. 552, 572 (E.D. La. 1993). As noted, this case has

provided no immediate or guaranteed income and carried substantial risk. See In re

Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1046-47 (N.D. Cal. 2008) (“The

risk that further litigation might result in Plaintiffs not recovering at all,

particularly a case involving complicated legal issues, is a significant factor in the

award of fees.”). The prospect of expending significant time and costs with no

assurance of payment, to litigate a case against well-represented defendants, would

deter many lawyers from assuming representation. Thus, the “undesirable aspects

of the litigation tend to warrant a higher percentage of the fund.” Columbus

Drywall, 2008 WL 11234103, at *4.

       Finally, given the Tribe’s immunity defense presented substantial hurdles to

recovery, there was substantial risk that Plaintiffs, and Plaintiffs’ Counsel, would

recover nothing in the litigation. The foregoing risks must be assessed as they

existed at the time counsel undertook the case and not in light of the settlement

achieved. See, e.g., Harman v. Lyphomed, Inc., 945 F.2d 969, 974 (7th Cir. 1991)



                                   15
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 15 of 25
(holding that the riskiness of a case must be judged ex ante not ex post). Therefore,

Plaintiffs’ Counsel knowingly undertook a significant risk in prosecuting this case,

and this, too, supports the fee request. See Omnivision, 559 F. Supp. 2d at 1047

(noting that nationwide, plaintiffs have “won only three of eleven such cases to

reach verdicts since 1996”).

      8.     The Customary Fee (5th and 12th Johnson Factors).

      With regard to these factors, Johnson instructed not only that “[t]he

customary fee for similar work in the community should be considered,” but also

that “[t]he reasonableness of a fee may also be considered in the light of awards

made in similar litigation within and without the court’s circuit.” 488 F.2d at 718,

719. To that end, “[t]he ‘customary fee’ in a class action lawsuit is contingent,

since virtually no individual plaintiff has a large enough monetary stake in the

litigation to justify charging on an hourly basis.” Ressler, 149 F.R.D. at 654.

Moreover, “an upper limit of 50% of the fund may be stated as a general rule,

although even larger percentages have been awarded.” Camden I Condo. Ass’n,

Inc. v. Dunkle, 946 F.2d at 774-75.

      Courts routinely award attorneys’ fees based on a percentage fee approach in

hybrid settlements such as this involving both an FLSA collective action and a

Rule 23 class action. Considering this same backdrop, “the Eleventh Circuit has

stated that the majority of common fund fee awards fall between 20% and 30% of



                                  16
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 16 of 25
the fund, and as a general rule the uppermost limit of recovery should be 50% of

the fund.” Strube v. Am. Equity Inv. Life Ins. Co., 2006 WL 1232816, at *2 (citing

Camden I, 946 F.2d at 774-75). 6 Under a common fund analysis, courts consider

both monetary relief and any additional non-monetary relief. Beesley v. Int’l Paper

Co., No. 3:06-cv-703-DRH-CJP, 2014 WL 375432, at *1 (S.D. Ill. Jan. 31, 2014).

      In this case, Plaintiffs’ Counsel request an award of attorneys’ fees totaling

36.63% of the common fund. While this percentage is nominally higher than 30%

threshold that the Eleventh Circuit determined is common, it is certainly justified

considering the risk inherent in pursuing a novel legal issue in taking the matter on

appeal and in achieving a substantial settlement after the case had been dismissed.

Moreover, the requested fee amount is significantly lower than the 50% upper fee

limit recognized by the Eleventh Circuit.

      The reasonableness of the fee is particularly apparent when compared to the

lodestar. (See Ex. 3, Bundy Decl. ¶¶ 8-9.) The hourly rates that Plaintiffs’ Counsel

applied in calculating the lodestar are comparable to what other lawyers charge for




6
 See also Johnson v. Brennan, No. 10 Civ. 4712(CM), 2011 WL 4357376 *18-19
(S.D.N.Y. Sept. 16, 2011) (stating that “public policy favors a common fund
attorneys fee approach” in wage and hour class actions, finding a fee award of 33
1/3% of total settlement fund was reasonable.); In Re: Milos Litigation, No. 08
Civ. 6666(LBS)(KNF), 2011 WL 6015705, at *2 (S.D.N.Y. Sept. 8, 2011) (33
1/3%); Williams v. Aramark Sports, LLC, Civil Action Nos. 10-1044, 10-1547,
2011 WL 4018205, at *10 (E.D. Pa. Sept. 9, 2011) (33 1/3%).

                                  17
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 17 of 25
similar work. (Ex. 4, Ellis Decl.) Even without a lodestar multiplier, 7 the lodestar

amount would significantly exceed the amount of attorneys’ fees and costs

requested from the common fund under the settlement. (See Ex. 3, Bundy Decl. ¶¶

8-9.) A lodestar analysis, therefore, further demonstrates the reasonableness of the

requested fee.

      9.     Time Limitations Imposed by the Case (7th Johnson Factor).
      “Priority work that delays the lawyer’s other legal work is entitled to some

premium.” Johnson, 488 F.2d at 718. Here, given the burden of litigating an FLSA

collective action on behalf of almost 200 individuals, as well as Harrah’s’ vigorous

defense, this case has been active since its inception. This litigation caused

Plaintiffs’ Counsel to delay completion of legal work for other clients. (See Ex. 3,

Bundy Decl. ¶ 10.) And, the fact that the statute of limitations does not toll for the

Plaintiffs’ when the Complaint is filed in FLSA cases increased the urgency to

quicken the pace of litigation. This factor supports the requested fee award.




7
 Cf In re Mills Corp. Sec. Litig., 265 F.R.D. at 265 (noting that courts “‘have
generally held that lodestar multipliers falling between 2 and 4.5 demonstrate a
reasonable attorneys’ fee’” (quoting Jones v. Dominion Res. Servs., 601 F. Supp.
2d 756, 766 (S.D. W. Va. 2009))); In re Enron Corp. Securities, Derivatives, and
ERISA Litigation, 586 F. Supp. 2d 732, 752 (S.D. Tex. 2008) (“‘[M]ultiples from
one to four are frequently awarded in common fund cases when the lodestar
method is applied.’” (quoting In re Cendant Corp. PRIDES Litig., 243 F.3d 722,
742 (3d Cir. 2001))).

                                  18
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 18 of 25
      10.    Nature and Length of Clients Relationship (11th Johnson Factor).

      As the Johnson court explained with respect to this the eleventh factor, “[a]

lawyer in private practice may vary his fee for similar work in the light of the

professional relationship of the client with his office. The Court may appropriately

consider this factor in determining the amount that would be reasonable.” 488 F.2d

at 719. “Sometimes counsel will have a preexisting relationship with the class

representatives or members that might warrant a discounted fee in light of the past

and future profitability of the ongoing relationship.” Columbus Drywall, 2008 WL

11234103, at *4. Prior to undertaking this representation, however, Plaintiffs’

Counsel had no relationship with any of Plaintiff, nor is an ongoing professional

relationship currently contemplated. Thus, counsel undertook and persevered in

this case without any incentive that it might generate future and ongoing legal

work from Plaintiffs or the Opt-Ins. “In sum, there is no pre-existing relationship

or prospect of future business that might tend to warrant a lower percentage.” Id.

C.    This Court Should Approve Plaintiffs’ Counsel’s Request for
      Reimbursement of Litigation Costs and Expenses.

      Plaintiffs’ Counsel also request reimbursement for the reasonable and

necessary expenses that they advanced to prosecute this case. An award for

reasonable litigation costs and expenses is warranted where, as here, counsel’s

efforts result in the creation of a common fund for the class. See, e.g., In re Delphi

Corp. Sec., Derivative & “ERISA” Litig., 248 F.R.D. 483, 504 (E.D. Mich. 2008)


                                   19
     Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 19 of 25
(“Under the common fund doctrine, class counsel are entitled to reimbursement of

all reasonable out-of-pocket litigation expenses and costs in the prosecution of

claims and in obtaining settlement, including expenses incurred in connection with

document production, consulting with experts and consultants, travel and other

litigation-related expenses.” (citation and internal quotation marks omitted)); In re

Rent-Way Sec. Litig., 305 F. Supp. 2d 491, 519 (W.D. Pa. 2003) (holding that

“[t]here is no doubt that an attorney who has created a common fund for the benefit

of the class is entitled to reimbursement of . . . reasonable litigation expenses from

that fund.”). In fact, “[P]laintiffs’ attorneys are entitled to reimbursement of those

reasonable and necessary out-of-pocket expenses incurred in the course of

activities that benefitted the class.” Waters v. Intern. Precious Metals Corp., 190 F.

3d 1291, 1298 (11th Cir. 1999) (citing Agent Orange Products Liability Litig., 611

F. Supp. 1296, 1314 (E.D.N.Y. 1985), modified on other grounds, 818 F. 2d 226

(2d Cir. 1987)); Ressler, 149 F.R.D. at 657 (finding that the full amount of costs

and expenses that were requested by class counsel “were reasonable and necessary

to obtain the settlement reached in [the] case”).

      Here, Plaintiffs’ Counsel request reimbursement of less than 2% of the

Common Fund for reasonable expenses incurred. Plaintiffs’ Counsel seek the

reimbursement of a reasonable and necessary amount of litigation costs and

expenses, including renting space for meeting with Plaintiffs; photocopies;



                                  20
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 20 of 25
documents prepared for the Court’s consideration; filing and court admission fees;

and service of process. (See Ex. 3, Bundy Decl. ¶ 11.) 8 Accordingly, Plaintiffs’

Counsel respectfully submit their requested and agreed upon award of costs and

expenses is eminently reasonable and necessary for the successful prosecution of

this action. The reimbursable costs are inclusive of the request for 38% of the

settlement fund.

D. Plaintiffs Are Entitled to Service or Incentive Payments.

      In addition to their individual awards under the allocation formula, eleven

Plaintiffs are applying for additional modest payments in recognition of the

services they rendered on behalf of others as Plaintiffs representatives and/or

Litigation Committee Members. These eleven individuals include: (1) Charlotte

Humble; (2) Sharon Isackson; (3) Justin Humble; (4) Trevor Simmons; (5)

Margaret Hoover; (6) Jennifer Spaty Browning; (7) Belinda King; (8) Sean Jones;



8
  Courts have held that it is beyond question that such expenses are properly
chargeable to the settlement fund. See, e.g., In re Xcel Energy, Inc. Sec., Derivative
& ERISA Litig., 364 F. Supp. 2d 980, 1000 (D. Minn. 2005) (finding that non-
duplicative charges for “photocopying, postage, messenger services, document
depository, telephone and facsimile charges, filing and witness fees, computer-
assisted legal research, expert fees and consultants, and meal, hotel, and
transportation charges for out-of-town travel” were appropriate); Behrens v.
Wometco Enterprises, Inc., 118 F.R.D. 534, 549 (D. Fla.1988); (“In addition,
plaintiff’s counsel is entitled to be reimbursed from the class fund for the
reasonable expenses incurred in this action. In summary, these expenses include
the necessary costs associated with any action: travel, depositions, filing fees,
postage, telephone, and copying.” (citation omitted)).

                                  21
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 21 of 25
(9) Brian Estes; (10) James Burkett, Jr; and (11) Tamara Thompson. (Confidential

Settlement Agreement ¶ 3.2.1.2, ECF No. 76.) Like the application for attorneys’

fees and costs, Harrah’s does not oppose these awards. Id.

      Courts routinely approve service or incentive payments “to compensate

named plaintiffs for the services they provided and the risks they incurred during

the course of the class action litigation.” Hosier, 2012 WL 2813960, at *5

(citations omitted); accord Ingram, 200 F.R.D. at 694 (“[Courts] routinely approve

incentive awards to compensate named plaintiffs for the services they provided and

the risks they incurred during the course of the class action litigation.”); Camp v.

Progressive Corp., No. Civ.A. 01-2680, 2004 WL 2149079, at *8 (E.D. La. Sept.

23, 2004) (same); Khait v. Whirlpool Corp., No. 06-6381 (ALC), 2010 WL

2025106, at *9 (E.D.N.Y. Jan. 20, 2010) (same).

      “Such awards are justified when the class representatives expend

considerable time and effort on the case, especially by advising counsel, or when

the representatives risk retaliation as a result of their participation.” Hosier, 2012

WL 2813960, at *5 (citing Ingram, 200 F.R.D. at 694) (approving service

payments for certain plaintiffs and opt-in plaintiffs given their time and effort and

the inherent risks); Atkinson v. Wal-Mart Stores, Inc., No. 8:08-CV-691-T-30TBM,

2011 WL 6846747, at *3 (M.D. Fla. Dec. 29, 2011) (approving incentive

compensation award of $10,000 to class representatives given they expended



                                  22
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 22 of 25
substantial time and effort pursuing a recovery for the benefit of absent class

members).

      Here, the eleven Plaintiffs named above have actively participated in the

case, demonstrating a strong interest in recovering the unpaid compensation owed

to Plaintiffs. They have spent significant time searching for and producing records

and documents, encouraging other Plaintiffs to join, and/or participating in

extensive settlement negotiations. (See Ex. 3, Bundy Decl. ¶¶ 12-14); Cf. Palmer v.

Dynamic Recovery Solutions, LLC, No. 6:15-cv-59-Orl-40KRS, 2016 WL

2348704, at *9 (M.D. Fla. May 4, 2016). In light of these eleven Plaintiffs’

willingness to devote their time and energy to prosecuting this action, the requested

service incentive payments are not only justified, but they are also reasonable in

consideration of the overall benefit conferred on the Plaintiffs.

                              III.     CONCLUSION

      Based on the foregoing, Plaintiffs’ Counsel respectfully request that the

Court approve the agreed-upon, proposed award of attorneys’ fees and costs in the

amount of 38% of the settlement fund, and the service incentive payments in the

total amount set forth in the Confidential Settlement Agreement submitted under

seal—none of which Harrah’s disputes.




                                  23
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 23 of 25
On this 31st day of March, 2020.           Respectfully submitted,


 /s/Thomas R. Bundy, III
Todd Ellis                                 Leslie J. Bryan*
North Carolina Bar No. 22039               Lawrence & Bundy LLC
Law Office of Todd Ellis, P.A.             1180 West Peachtree Street, N.W.
7911 Broad River Road, Suite 100           Suite 1650
Irmo, South Carolina 29063                 Atlanta, Georgia 30309
(803) 732-0123                             (404) 400-3350
todd@toddellislaw.com                      leslie.bryan@lawrencebundy.com

Thomas R. Bundy III*                       Lovita Tandy*
Lawrence & Bundy LLC                       Tandy Legal
8115 Maple Lawn Blvd., Suite 350           4480 South Cobb Dr., Suite H-315
Fulton, Maryland 20759                     Smyrna, Georgia 30080
240-786-4998 (direct)                      770-274-6179
thomas.bundy@lawrencebundy.com             ltandy@tandylegal.com

                            Attorneys for Plaintiffs
*Admitted pro hac vice




                                  24
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 24 of 25
                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 31, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send

notice of electronic filing to the following counsel of record:


                        Tracy L. Eggleston, NC Bar # 18471
                               COZEN O’CONNOR
                         301 S. College Street, Suite 2100
                               Charlotte, NC 28202
                             Telephone: 704-376-3400
                             Facsimile: 704-334-3351
                          E-mail: TEggleston@cozen.com

                       Jennifer T. Williams, FL Bar #174203
                        Susan N. Eisenberg, FL Bar #600393
                                COZEN O’CONNOR
                       200 South Biscayne Blvd., Suite 3000
                                  Miami, FL 33131
                             Telephone: 305-704-5944
                             Facsimile: 786-220-0207
                               jtwilliams@cozen.com
                              seisenberg@cozen.com

                              Attorneys for Defendant



                                        s/ Thomas R. Bundy III




                                  25
    Case 1:17-cv-00262-MR-WCM Document 79 Filed 03/31/20 Page 25 of 25
